DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Action is responsive to Applicant’s amendment, filed on March 31, 2022. 
3.	It is acknowledged that as a result of the amendment, claims 1, 3, 7, 9, 13, and 15 have been amended. 
4.	Claims 1-18 are pending. 

Response to Arguments
5.	Applicant’s arguments with respect to claims 1-18 have been considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendment of the claims.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2, 4-8, 10-14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (US 2012/0158728), in view of Liang Ping (US 2006/106793), and further in view of Anerella et al (US 11,343,220), hereinafter “Kumar”, “Liang”, and “Anerella” respectively.
As per Claim 1, Kumar discloses:
A computer-implemented method comprising: receiving a search request from a user for a message file based on a designated user, (Par [0149], “The system 100 allows the user or organization to search and query the processed email messages and the metadata to quickly extract and process relevant information”) the search request directed to a file storage system; (Par [0168], “computer system 300 retrieves email messages from email repositories, such as an email server or a file containing email messages, and sends the email messages to a buffer manager”)
identifying a set of message files associated with the designated user; (Par [0144], “In various embodiments, examples of information stored in the directory servers 155 include "organizational" or "corporate" data, such as department identifiers associated with a user or computer host, a group identifier associated with a user, a corporate or departmental title associated with a user”)
determining with respect to each message file in the set of message files a closeness relationship to the designated user; (Par [0149], “the system 100 processes and indexes the retrieved email messages and stores metadata related to the processed email messages in the master index 105. The system 100 allows the user or organization to search and query the processed email messages and the metadata to quickly extract and process relevant information”) ranking message files in the set of message files according to the closeness relationship; and (Par [0094], “The processor determines an email rank associated with an email message in response to a sender identifier related to the email message.” And see Figure 5)
presenting to the requesting user a set of top-ranked message files of the set of message files. (Par [0094-95], email rank, See Figure 6A, “generate set of topics associated with plurality of emails”).
Kumar discloses the rank and ranking of the email messages associated with certain users or corporation, see cited par [0144])
However, do not specifically recites presenting “top-ranked” 
Liang discloses conceptual search query and provides results of search for files and provides “top-ranked” see par [0183], “In one embodiment, the List of Important Concepts is updated after conceptual filtering to list the top ranked”)
However, neither Kumar nor Liang disclose the “wherein the determination of closeness of each given message file in the set of message files includes determining a number of hops, between the designated user and the given message file”
Anerella discloses the above claimed features as follows: (See Cols 9-10, lines 45-67 and 1-12, “…previous interactions with content items shared by the user, and/or an affinity (e.g., social closeness) between the co-user and the user. Moreover, in various embodiments, the user engagement system applies different weights to multiple metrics to rank the message requests.” There is a measure of “social closeness” based on the content items and its weights and metrics, according to user actions, regarding “message” or “electronic messages”)

Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Liang specifically to provide a top ranked relevant result and Anerella providing specific metrics regarding the closeness by measuring metrics according to user actions regarding messages into the method of Kumar to take advantage on applying a statistical relationship among search results to provide the best information content.  The modification would have been obvious because one of the ordinary skills in the art would implement extracting concepts that are ranked by occurrence and ranked higher to provide the highest occurring search results and provided within a graph to visually show the resulted search. (See Liang Par [0035]).

As per Claim 3, the rejection of Claim 2 is incorporated and Kumar further discloses: wherein: determining a closeness relationship between each message file and the designated user includes tracing the graph from the designated user to the message file. (Figures 8B, 9C, and 10C).
Kumar discloses relationship between groups of users or user according to the related message, however do not show a tracing graph.
Lian discloses a graph based on relationship themes and searches (See Liang, Figures 8 and 9).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Liang specifically to provide a top ranked relevant result and Anerella providing specific metrics regarding the closeness by measuring metrics according to user actions regarding messages into the method of Kumar to take advantage on applying a statistical relationship among search results to provide the best information content.  The modification would have been obvious because one of the ordinary skills in the art would implement extracting concepts that are ranked by occurrence and ranked higher to provide the highest occurring search results and provided within a graph to visually show the resulted search. (See Liang Par [0035]).

As per Claim 4, the rejection of Claim 1 is incorporated and Kumar further discloses: wherein the message file is an attachment associated with an e-mail message. (Par [0161], “Message attribute data is information related to an attribute or content of an electronic message. Some examples of message attribute data are sender email address or sender identifiers, recipient identifiers, names associated with sender/recipient identifiers, attachment data, in-line text, body content, routing information, header information, and the like.”).

As per Claim 5, the rejection of Claim 1 is incorporated and Kumar further discloses: wherein: the search request is further based on a specified file name; (Par [0161], “Some examples of message attribute data are sender email address or sender identifiers, recipient identifiers, names associated with sender/recipient identifiers, attachment data, in-line text, body content”) and the set of message files includes files that are also associated with the specified file name. (Par [0044], “A set of email documents” and Par [0168], “computer system 300 retrieves email messages from email repositories, such as an email server or a file containing email messages, and sends the email messages to a buffer manager” and see Figure 8B).

As per Claim 6, the rejection of Claim 1 is incorporated and Kumar further discloses: further comprising: creating an index table entry containing search-relevant information when attaching or receiving a new file; and making the index table entry available as metadata in the file storage system. (Par [0137], “In various embodiments, email tables 160 store information associated with email messages processed by the system 100. Email full text index 165 stores an inverted index that enables fast searching of contents (e.g., headers and body), metadata, and attachments of email messages processed by the system 100. Topic tables 170 store relationships between categories or topics and email messages processed by the system 100. Cluster full text index 175 stores an index of email messages that have a close relationship”).
As per Claims 7-8, 7-14, and 16-18, being the product and system claims corresponding to the method claims 1-2 and 4-6 respectively and rejected under the same reason set forth in connection of the rejections of Claims 1-2 and 4-6 and further Kumar discloses: (Par [0138]).


Allowable Subject Matter
8.	Claims 3, 9, and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Labio et al (US 2006/0218275) relates to System and Method for Searching Peer-to-peer Computer Networks, (Par [0011], “FIG. 1, each host is numbered 1-5 to demonstrate the number of connections, or "hops," between that host and the user host 110. For example, host 120 is designated "2," as it is 2 hops away from user host 110. Host 130 is 5 hops away from user host 110 via one connection path, but is only 3 hops away via another connection path.” And par [0085], “...servants may be accessible to servants that are seven hops away in a different direction” see also figures 1-2, there is a determined number between connections, peer-to-peer, and hops to process search request according to hops. See also par [0013]). 
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        July 2, 2022